UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Michael Barolsky, Principal Executive Officer ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5586 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Vident International Equity Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS - 95.8% Australia - 2.3% Aurizon Holdings Ltd $ Australia & New Zealand Banking Group BHP Billiton Ltd Commonwealth Bank of Australia CSL Ltd Insurance Australia Group Ltd National Australia Bank Ltd Rio Tinto Ltd Scentre Group * Telstra Corporation Ltd Wesfarmers Limited * Westfield Corporation * Westpac Banking Corporation Woodside Petroleum Ltd Woolworths Ltd Austria - 2.0% Andritz AG BUWOG AG + Erste Group Bank AG Oesterreichische Post AG OMV AG Raiffeisen Bank International Telekom Austria AG + Verbund AG + Vienna Insurance Group AG Voestalpine AG Wienerberger AG Belgium - 2.6% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA + Delhaize Group SA Groupe Bruxelles Lambert SA KBC Groep NV * Solvay SA UCB SA Umicore SA Brazil - 1.4% AMBEV SA Banco do Brasil SA BB Seguridade Participacoes SA BRF SA CCR SA Cia Siderurgica Nacional SA Cielo SA Embraer SA Petrol Brasileiros SA Tim Participacoes SA Canada - 2.8% Bank Of Montreal * + Bank Of Nova Scotia * Canadian Imperial Bank Of Commerce * Canadian National Railway Company * Canadian Natural Resources Ltd * Canadian Oil Sands Ltd * Canadian Utilities Ltd * Crescent Point Energy Corporation * + Fairfax Financial Holdings Ltd * Goldcorp, Inc. * Intact Financial Corporation * Manulife Financial Corporation * National Bank Of Canada * Pembina Pipeline Corporation * + Potash Corp of Saskatchewan, Inc. * Rogers Communications, Inc. + Royal Bank Of Canada * Shaw Communications, Inc. * + Toronto-Dominion Bank * Chile - 2.3% Aguas Andinas SA Banco de Chile Banco de Credito Inversiones Banco Santande Chile CAP SA Compania Cervecerias Unidas SA CorpBanca SA Empresa Nacional de Electricidad SA Empresas CMPC SA Enersis SA ENTEL Chile SA Sociedad Quimica y Minera de CV China - 4.1% Agricultural Bank of China Ltd Anhui Conch Cement Company Ltd + Baidu, Inc. - ADR,* Bank Of China Ltd Bank Of Communication Company Ltd China Construction Bank China Life Insurance Company Ltd China Mengniu Dairy Company Ltd China Petroleum & Chemical Corporation ENN Energy Holdings Ltd Hongkong Land Holdings Ltd Jardine Matheson Holdings Ltd Jardine Strategic Holdings Ltd PetroChina Company Ltd Ping An Insurance Group Company of China Ltd Sands China Ltd Want Want China Holdings Ltd Wynn Macau Ltd + Colombia - 2.1% Almacenes Exito SA Banco Davivienda SA Cemex Latam Holdings SA * Corp Financiera Colombiana SA Ecopetrol SA Grupo De Inversiones Grupo Argos SA Grupo Nutresa SA Isagen S.a. E.s.p. France - 1.9% Air Liquide SA AXA SA Cie De St-Gobain + Danone Essilor International SA L'oreal SA LVMH Moet Hennessy Louis Vuitton SA + Orange SA Pernod Ricard SA + Sanofi Schneider Electric SA Total SA Vinci SA Vivendi SA Germany - 2.7% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG E.ON SE Fresenius SE & Company KGaA Linde AG SAP AG Siemens AG Hong Kong - 4.4% AIA Group Ltd Beijing Enterprise Holdings Ltd Cheung Kong (Holdings) Ltd Cheung Kong Infrastructure Holdings Ltd China Merchant Holdings (International) Company Ltd China Mobile Ltd China Overseas Land & Investment Ltd China Resources Enterprise Ltd China Resources Land Ltd China Resources Power Holdings Company Ltd China Unicom (Hong Kong) Ltd Fosun International Ltd + Global Brands Group Holding Ltd * Hang Lung Group Ltd Hang Lung Properties Ltd Henderson Land Development Company Ltd Hengan International Group Company Hong Kong & China Gas Company Ltd Hong Kong Exchanges and Clearing Ltd Hutchison Whampoa Ltd Industrial & Commercial Bank of China Kunlun Energy Company Ltd Lenovo Group Ltd Li & Fung Ltd New World Development Company Sino Land Company Ltd Sinopec Engineering Group Company Ltd Sun Art Retail Group Ltd + Sun Hung Kai Properties Ltd + Techtronic Industries Company Ltd Tencent Holdings Limited Tingyi Cayman Island Holding Corporation Wharf (Holdings) Ltd Wheelock and Company Ltd India - 1.7% Axis Bank Ltd - GDR (b) ICICI Bank Ltd - ADR Infosys Ltd - ADR Larsen & Toubro Ltd + Mahindra & Mahindra Ltd Reliance Industries GDR Tata Motors Ltd - ADR Indonesia - 3.6% Adaro Energy Tbk Astra International Tbk PT Bank Central Asia Tbk PT Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Bank Rakyat Indonesia Persero Gudang Garam Tbk PT Indocement Tunggal Prakarsa Tbk Indofood Sukses Makmur Tbk PT Kalbe Farma Tbk PT Lippo Karawaci Tbk PT Matahari Department Store Tbk Perusahaan Gas Negara Persero PT XL Axiata Tbk Semen Indonesia Persero Tbk PT Telekomunikasi Indonesian Persero Tower Bersama Infrustructure Tbk Unilever Indonesia Tbk PT United Tractors Tbk PT Ireland - 2.5% Alkermes PLC * Bank Of Ireland * CRH PLC Glanbia PLC Jazz Pharmaceuticals PLC * Kerry Group PLC Paddy Power PLC Ryanair Holdings PLC - ADR* Smurfit Kappa Group PLC Israel - 2.6% Bank Hapoalim BM Bank Leumi Le-Israel BM * Check Point Software Technology Ltd * Elbit Systems Ltd Israel Chemicals Ltd Israel Corporation Ltd * + Isramco Negev 2 LP * Mellanox Technologies Ltd * NICE Systems Ltd Taro Pharmaceutical Industries Ltd * Teva Pharmaceutical Industries Ltd Italy - 2.0% Assicurazioni Generali SpA Atlantia SpA Enel SpA Eni SpA Intesa Sanpaolo SpA Luxottica Group SpA Saipem SpA * + Snam SpA Telecom Italia SpA * + Unicredit SpA Japan - 4.7% FUJIFILM Holdings Corporation Hitachi Ltd. Honda Motor Company Hoya Corporation Inpex Corporation Japan Tobacco, Inc. JX Holdings, Inc. Kao Corporation Kddi Corporation Lawson, Inc. Mitsubishi UFJ Financial Group, Inc. Nikon Corporation + Nippon Telephone and Telegraph Corporation Oriental Land Company Ltd Otsuka Holdings Company Ltd Panasonic Corporation Seven & I Holdings Company Ltd SoftBank Corporation Sumitomo Electric Industries Ltd Tokyo Electric Power Company, Inc. Tokyo Gas Company Ltd. Toyota Motor Corporation Toyota Tsusho Corporation Malaysia - 4.6% AMMB Holdings Bhd Axiata Group Bhd Felda Global Ventures Holdings Bhd Gamuda Bhd Genting Malaysia Bhd IHH Healthcare Bhd IJM Corporation Bhd IOI Corporation Bhd Malayan Banking Bhd Public Bank Bhd RHB Capital Bhd Sapurakencana Petroleum Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UEM Sunrise Bhd UMW Holdings Bhd Mexico - 2.9% Alfa SAB De CV America Movil SAB de CV Arca Continental SAB De CV Coca-Cola FEMSA SAB de CV Grupo Bimbo SAB de CV Grupo Financiero Banorte SAB de CV Grupo Financiero Santander Mexico SAB de CV Grupo Mexico SAB de CV Kimberly-Clark de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands - 3.3% Aegon NV Akzo Nobel NV CNH Industrial NV European Aeronautic Defence and Space Company EADS N.V. Fiat Chrysler Automobiles N.V. * Heineken NV ING Groep NV * Koninklijke Ahold NV Koninklijke DSM NV Koninklijke KPN NV Koninklijke Philips NV Reed Elsevier NV Unilever NV Yandex NV * New Zealand - 2.6% Auckland International Fisher & Paykel Healthcare Corporation Fletcher Building Ltd Mighty River Power NPV + Ryman Healthcare Ltd Sky Network Television Ltd SKYCITY Entertainment Group Ltd Telecom Corp Of New Zealand Ltd Trade Me Group Ltd + Peru - 2.3% Alicorp SAA BBVA Banco Continental SA Cementos Pacasmayo SAA Credicorp Ltd Ferreycorp SAA Grana y Montero SA Intercorp Financial Services, Inc. Union Andina de Cementos SAA Volcan Cia Minera SAA Philippines - 2.8% Alliance Global Group, Inc. Ayala Corporation Ayala Land, Inc. BDO Unibank, Inc. GT Capital Holdings, Inc. International Container Terminal Services, Inc. JG Summit Holdings, Inc. Manila Electric Company Metro Pacific Investments Corporation Philippine Long Distance Telephone Company Security Bank Corporation SM Investments Corporation SM Prime Holdings Ltd Universal Robina Corporation Poland - 2.4% Asseco Poland SA + Bank Handlowy w Warszawie SA Bank Pekao SA + Bank Zachodni WBK SA Cyfrowy Polsat SA Eurocash SA 20 LPP SA Lubelski Wegiel Bogdanka SA + PGE SA Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA Telekomunikacja Polska SA Republic of Korea - 2.6% Amorepacific Corporation 18 E-Mart Company Ltd Hana Financial Group, Inc. KB Financial Group, Inc. Kia Motors Corporation Korea Electric Power Corporation LG Chem Ltd LG Household & Health Care Ltd Naver Corporation Samsung Electro-Mechanics Company Ltd Samsung Electronics Company Ltd Samsung Fire & Marine Insurance Company Ltd Samsung Life Insurance Company Ltd Samsung Sdi SK Hynix, Inc. * SK Telecom Company Ltd Russian Federation - 1.8% Gazprom OAO LUKOIL OAO Magnit OJSC Mobile Telesystems OJSC - ADR 65 NovaTek OAO Rosneft Oil OJSC Sberbank of Russia Surgutneftegas OAO Tatneft OAO Singapore - 3.1% Avago Technologies Ltd City Developments Ltd ComfortDelGro Corporation Ltd DBS Group Holdings Ltd Genting Singapore PLC Golden Agri-Resources Ltd Hutchison Port Holdings Trust Jardine Cycle & Carriage Ltd Noble Group Ltd Sembcorp Industries Ltd + Sembcorp Marine Ltd Singapore Exchange Ltd Singapore Press Holdings Ltd Singapore Technologies Engineering Ltd Singapore Telecommunications Ltd Wilmar International Ltd South Africa - 2.6% Anglogold Ashanti Ltd * Barclays Africa Group Ltd Bidvest Group Ltd Imperial Holdings Ltd Kumba Iron Ore Ltd MTN Group Ltd Naspers Ltd Nedbank Group Ltd Remgro Ltd Sanlam Ltd Sasol Ltd Standard Bank Group Ltd Steinhoff International Holdings Vodacom Group Ltd + Woolworths Holdings Ltd Spain - 2.1% Abertis Infraestructuras SA Amadeus It Holding SA Banco Bilbao Vizcaya Argentari Banco de Sabadell SA Banco Popular Espanol SA Banco Santander SA Iberdrola SA Inditex Repsol SA Telefonica SA Sweden - 2.4% Assa Abloy AB Ericsson Hennes & Mauritz AB Hexagon AB Investor AB Nordea Bank AB Sandvik AB Skandinaviska Enskilda Banken AB Svenska Cellulosa AB SCA Svenska Handelsbanken AB Swedbank AB Teliasonera AB Volvo AB Switzerland - 2.6% ABB Ltd Cie Financiere Richemont SA Credit Suisse Group AG Glencore Xstrata PLC Nestle SA Novartis AG Roche Holdings AG Swiss Re AG Syngenta AG UBS AG * Zurich Insurance Group AG Taiwan, Province of China - 4.4% Cathay Financial Holding Company Ltd China Steel Corporation Chunghwa Telecom Company Ltd Delta Electronics, Inc. First Financial Holding Company Ltd Formosa Petrochemical Corporation Himax Technologies, Inc. - ADR Hon Hai Precision Industry Company Mediatek, Inc. Pou Chen Corporation Taiwan Cooperative Financial Holdings Taiwan Mobile Company Ltd Taiwan Semiconductor Manufacturing Company Ltd Teco Electric & Machinery Company Thailand - 3.3% Advanced Info Service PCL Airports of Thailand PCL Bank Of Ayudhya PCL + Banpu PCL BEC World PCL Big C Supercenter PCL BTS Group Holdings PCL Central Pattana PCL Charoen Pokphand Foods PCL CP ALL PCL Delta Electronics Thailand PCL Kasikornbank PCL Krung Thai Bank PCL Land & Houses PCL + PTT Exploration & Production PCL PTT PCL Shin Corporation PCL Siam Cement PCL + Siam Commercial Bank PCL Thai Beverage PLC Thai Oil PCL Turkey - 1.7% Anadolu Efes Biracilik Ve Malt * BIM Birlesik Magazalar AS Coca Cola Icecek AS Enka Insaat ve Sanayi AS Eregli Demir ve Celik Fabrikal Haci Omer Sabanci Holding AS Tav Havalimanlari Holding AS Tupras Turkiye Petrol Rafineri Turk Hava Yollari * Turkcell Iletisim Hizmetleri AS * Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Yapi ve Kredi Bankasi AS United Kingdom - 2.6% Anglo American PLC AstraZeneca PLC BG Group PLC BP PLC Centrica PLC Compass Group PLC DCC PLC Diageo PLC HSBC Holdings PLC Legal & General Group PLC National Grid PLC Next PLC Reckitt Benckiser Group PLC Reed Elsevier PLC Rolls-Royce Holdings PLC * Royal Dutch Shell PLC SSE PLC Unilever PLC WPP PLC TOTAL COMMON STOCKS (Cost $682,169,104) PREFERRED STOCKS - 1.1% Brazil - 1.1% Banco Bradesco SA Cia Energetica de Minas Gerais Companhia Brasileira de Distribuicao Grupo de Acucar Itau Unibanco Holdings SA Telefonica Brasil SA Vale SA United Kingdom - 0.0% Rolls Royce Holdings * TOTAL PREFERRED STOCKS (Cost $7,306,551) REAL ESTATE INVESTMENT TRUSTS - 0.7% Singapore - 0.5% CapitaCommercial Trust CapitaMall Trust Suntec Real Estate Investment Trust South Africa - 0.1% Growthpoint Properties Ltd Turkey - 0.1% Emlak Konut Gayrimenkul Yatirim Ortakligi AS + TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,514,204) EXCHANGE TRADED NOTES - 2.2% India - 2.2% iPath MSCI India Index ETN * TOTAL EXCHANGE TRADED NOTES (Cost $12,232,033) Par Value GOVERNMENT AGENCY REPURCHASE AGREEMENTS - 2.7% Goldman Sachs & Company - 0.09%, dated 11/28/2014, matures 12/01/2014, repurchase price $5,329,257 (collateralized by various government agency obligations: Total market value $5,435,794) ^ HSBC Securities USA Inc. - 0.07%, dated 11/28/2014, matures 12/01/2014, repurchase price $3,343,536 (collateralized by various government agency obligations: Total market value $3,503,210) ^ JP Morgan Securities LLC -0.10%, dated 11/28/2014, matures 12/01/2014, repurchase price $5,329,257 (collateralized by various government agency obligations: Total market value $5,435,809) ^ Mizuho Securities Inc. - 0.10%, dated 11/28/2014, matures 12/01/2014, repurchase price $5,329,257 (collateralized by various government agency obligations: Total market value $5,435,795) ^ TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS (Cost $19,422,136) GOVERNMENT NOTES & BONDS REPURCHASE AGREEMENTS - 0.5% Barclays Capital Group - 0.08%, dated 11/28/2014, matures 12/01/2014, repurchase price $3,434,536 (collateralized by various government notes & bonds: Total market value $3,503,197) ^ Merrill Lynch, Pierce, Fenner & Smith Inc. - 0.12%, dated 11/28/2014, matures 12/01/2014, repurchase price $39,974 (collateralized by various government notes & bonds: Total market value $40,773) ^ TOTAL GOVERNMENT NOTES & BONDS REPURCHASE AGREEMENTS (Cost $3,474,480) US GOVERNMENT NOTE/BOND - 0.3% United States Treasury Bond, 2/15/40, 4.625% ^ United States Treasury Note, 12/31/18, 1.50% ^ United States Treasury Note, 2/15/24, 2.75% ^ United States Treasury Note, 12/15/14, 0.25% ^ United States Treasury Note, 8/15/15, 0.25% ^ United States Treasury Note, 3/15/16, 0.375% ^ United States Treasury Note, 8/15/23, 2.50% ^ TOTAL US GOVERNMENT NOTE/BOND (Cost $2,076,923) Shares SHORT-TERM INVESTMENTS - 0.0% Short Term Investment Trust Liquid Assets Portfolio, 0.07% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $15,893) TOTAL INVESTMENTS - 103% (Cost $731,211,324) Liabilities in Excess of Other Assets - 3% ) NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of November 30, 2014 (b) Restricted security as defined in Regulation S under the Securites Act of 1933. Such securities are treated as liquid securities according to the Fund's liquidity guidelines. The value of this secuirity is $1,330,332, which represents .018% of net assets. * Non-income producing security. + All of a portion of this security is out on loan as of November 30, 2014. Total value of securities out on loan is $23,619,644 ^ Investments purchased with cash proceeds from securities lending.Total cash colleteral has a value of $24,973,539 as of November 30, 2014 ADR American Depositary Receipt GDR Global Depositary Receipt The cost basis of investments for federal income tax purposes at November 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Vident Core US Equity Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS - 95.4% Consumer Discretionary - 13.8% Abercrombie & Fitch Company $ American Public Education, Inc. * ANN, Inc. * Apollo Education Group, Inc. * Autoliv, Inc. Best Buy, Inc. Big Lots, Inc. Bob Evans Farms, Inc. Bridgepoint Education, Inc. * Brown Shoe, Inc. Buckle, Inc. Cablevision Systems Corporation Capella Education Company Carnival Corporation Chico's FAS, Inc. Coach, Inc. Comcast Corporation Core-Mark Holding Company, Inc. Cracker Barrel Old Country Store, Inc. Dana Holding Corporation DeVry Education Group, Inc. Dicks Sporting Goods, Inc. Dillards, Inc. Drew Industries, Inc. DSW, Inc. Ethan Allen Interiors, Inc. Express, Inc. * Family Dollar Stores, Inc. Finish Line, Inc. Foot Locker, Inc. Fossil Group, Inc. * Francescas Holdings Corporation * Fred's, Inc. Gamestop Corporation Garmin Ltd General Motors Company Genesco, Inc. * Genuine Parts Company Guess', Inc. H&R Block, Inc. International Speedway Corporation John Wiley & Sons, Inc. K12, Inc. * Kohls Corporation Lear Corporation Leggett & Platt, Inc. Macy's, Inc. Marriott Vacations Worldwide Corporation Mattel, Inc. McDonalds Corporation Meredith Corporation Modine Manufacturing Company * Nordstrom, Inc. Penn National Gaming, Inc. * PetSmart, Inc. Pier 1 Imports, Inc. Ralph Lauren Corporation Regis Corporation * Ross Stores, Inc. Scholastic Corporation Select Comfort Corporation * Smith & Wesson Holding Corporation * Stage Stores, Inc. Standard Motor Products, Inc. Starz * Stein Mart, Inc. Steiner Leisure Ltd * Strayer Education, Inc. * Sturm, Ruger & Company, Inc. Superior Industries International, Inc. Tenneco, Inc. * The Gap, Inc. Tower International, Inc. * TRW Automotive Holdings Corporation * Tupperware Brands Corporation Vera Bradley, Inc. * Weight Watchers International, Inc. * Whirlpool Corporation Williams-Sonoma, Inc. Consumer Staples - 9.4% Altria Group, Inc. Archer Daniels Midland Company Coca-Cola Bottling Company Consolidated CVS Caremark Corporation Dr Pepper Snapple Group, Inc. Fresh Del Monte Produce, Inc. Fresh Market, Inc. * Herbalife Ltd Ingredion, Inc. Kraft Foods Group, Inc. Nu Skin Enterprises, Inc. Pilgrim's Pride Corporation * Safeway, Inc. Sanderson Farms, Inc. Seaboard Corporation * Sysco Corporation The J.M. Smucker Company The Kroger Company Tyson Foods, Inc. Universal Corporation Usana Health Sciences, Inc. * Wal-Mart Stores, Inc. Whole Foods Market, Inc. Energy - 8.2% Baker Hughes, Inc. Chesapeake Energy Corporation Chevron Corporation Cloud Peak Energy, Inc. * ConocoPhillips CVR Energy, Inc. Denbury Resources, Inc. Diamond Offshore Drilling, Inc. Exterran Holdings, Inc. Geospace Technologies Corporation * Green Plains Renewable Energy, Inc. Gulfmark Offshore, Inc. Hess Corporation HollyFrontier Corporation ION Geophysical Corporation * Key Energy Services, Inc. * Marathon Oil Corporation Marathon Petroleum Corporation Nabors Industries Ltd National Oilwell Varco, Inc. Newfield Exploration Company * Newpark Resources, Inc. * Northern Oil & Gas, Inc. * Occidental Petroleum Corporation Oil States International, Inc. * Parker Drilling Company * Patterson-UTI Energy, Inc. PBF Energy, Inc. Peabody Energy Corporation Pioneer Energy Services Corporation * REX American Resources Corporation * SM Energy Company Superior Energy Services, Inc. Swift Energy Company * Tesco Corporation Transocean Ltd Valero Energy Corporation W&T Offshore, Inc. Financials - 13.0% ACE Ltd Aflac, Inc. Allstate Corporation American Financial Group, Inc. American International Group, Inc. American National Insurance Company Argo Group International Holdings Ltd Arlington Asset Investment Corporation Aspen Insurance Holdings Ltd Associated Banc Corporation Assurant, Inc. Astoria Financial Corporation AXIS Capital Holdings Ltd Bank Of America Corporation BB&T Corporation Capital One Financial Corporation Capitol Federal Financial, Inc. Cardinal Financial Corporation Cash America International, Inc. Chemical Financial Corporation Cincinnati Financial Corporation CNA Financial Corporation Community Trust Bancorp, Inc. Compass Diversified Holdings Cowen Group, Inc. * Enova International, Inc. * Erie Indemnity Company Everest Re Group Ltd EZCORP, Inc. * F.N.B. Corporation FBL Financial Group, Inc. Fifth Third Bancorp First American Financial Corporation First Bancorp * First Commonwealth Financial Corporation First Financial Bancorp First Horizon National Corporation First Niagara Financial Group, Inc. Fulton Financial Corporporation Genworth Financial, Inc. * Hancock Holding Company Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Horace Mann Educators Corporation Infinity Property & Casualty Corporation JPMorgan Chase & Company Kemper Corporation KeyCorp Legg Mason, Inc. Main Street Capital Corporation MBIA, Inc. * Mercury General Corporation Metlife, Inc. Morgan Stanley National Bank Holdings Corporation National Interstate Corporation National Penn Bancshares, Inc. Navigators Group, Inc. * NBT Bancorp, Inc. Northwest Bancshares, Inc. OFG Bancorp Old National Bancorp Old Republic International Corporation Oritani Financial Corporation PartnerRe Ltd People's United Financial, Inc. Piper Jaffray Companies * PNC Financial Services Group, Inc. Provident Financial Services, Inc. Regions Financial Corporation Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Safety Insurance Group, Inc. Selective Insurance Group, Inc. SLM Corporation St. Joe Company * SunTrust Banks, Inc. Susquehanna Bancshares, Inc. Symetra Financial Corporation TCP Capital Corporation The Hanover Insurance Group, Inc. The Travelers Companies, Inc. Trustmark Corporation Umpqua Holdings Corporation United Fire Group, Inc. Validus Holdings Ltd Valley National Bancorp W.R. Berkley Corporation Webster Financial Corporation WesBanco, Inc. XL Group PLC Zions Bancorporation Health Care - 12.5% Abbott Laboratories AbbVie, Inc. Aetna, Inc. Agilent Technologies, Inc. Amedisys, Inc. * Amgen, Inc. AMN Healthcare Services, Inc. * Amsurg Corporation * Analogic Corporation Becton Dickinson & Company Bio-Reference Laboratories, Inc. * Bristol Myers Squibb Company Cardinal Health, Inc. Catamaran Corporation * Chemed Corporation Computer Programs & Systems, Inc. CONMED Corporation Covidien PLC CR Bard, Inc. Davita Healthcare Partners, Inc. * Eli Lilly & Company Express Scripts Holding Company * Hanger, Inc. * Health Net, Inc. * HEALTHSOUTH Corporation Hill-Rom Holdings, Inc. Humana, Inc. ICU Medical, Inc. * Johnson & Johnson Kindred Healthcare, Inc. Laboratory Corporation of America Holdings * Lifepoint Hospitals, Inc. * Magellan Health Services, Inc. * MedAssets, Inc. * Merck & Company, Inc. Meridian Bioscience, Inc. Molina Healthcare, Inc. * Myriad Genetics, Inc. * Omnicare, Inc. Omnicell, Inc. * Owens & Minor, Inc. Patterson Companies, Inc. PDL BioPharma, Inc. Pfizer, Inc. PharMerica Corporation * Providence Service Corporation * Quality Sytems, Inc. Quest Diagnostics, Inc. ResMed, Inc. Select Medical Holdings Corporation St Jude Medical, Inc. Steris Corporation Stryker Corporation The Ensign Group, Inc. Thoratec Corporation * United Therapeutics Corporation * UnitedHealth Group, Inc. WellPoint, Inc. West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. Industrials - 10.7% AAR Corporation ABM Industries, Inc. ACCO Brands Corporation * AECOM Technology Corporation * Aegion Corporation * AGCO Corporation Alaska Air Group, Inc. Alliant Techsystems, Inc. Applied Industrial Technologies, Inc. Argan, Inc. Blount International, Inc. * Brady Corporation Briggs & Stratton Corporation Brinks Company Caterpillar, Inc. Comfort Systems USA, Inc. Con-way, Inc. Covanta Holding Corporation CSX Corporation Deere & Company Deluxe Corporation Dover Corporation Dun & Bradstreet Corporation Dycom Industries, Inc. * EMCOR Group, Inc. Engility Holdings, Inc. * FedEx Corporation Fluor Corporation General Cable Corporation General Dynamics Corporation Griffon Corporation Harsco Corporation Hawaiian Holdings, Inc. * Hillenbrand, Inc. HNI Corporation Hyster Yale Materials Handling, Inc. ICF International, Inc. * Insperity, Inc. Kaman Corporation KBR, Inc. Kelly Services, Inc. Kimball International, Inc. Korn/Ferry International * Lockheed Martin Corporation ManpowerGroup, Inc. Marten Transport Ltd Matson, Inc. McGrath Rentcorp Miller Herman, Inc. MYR Group, Inc. * Navigant Consulting, Inc. * Northrop Grumman Corporation Oshkosh Corporation Performant Financial Corporation * Quad/Graphics, Inc. Quanex Building Products Corporation Raytheon Company Regal Beloit Corporation Republic Airways Holdings, Inc. * Republic Services, Inc. Resources Connection, Inc. SkyWest, Inc. Southwest Airlines Company Spirit Aerosystems Holdings, Inc. * Steelcase, Inc. Textron, Inc. The ADT Corporation The Babcock & Wilcox Company Timken Company Trinity Industries, Inc. Tutor Perini Corporation * UniFirst Corporation United Stationers, Inc. Universal Forest Products, Inc. Valmont Industries, Inc. Wabash National Corporation * Waste Management, Inc. Werner Enterprises, Inc. Information Technology - 18.9% Accenture PLC Activision Blizzard, Inc. ADTRAN, Inc. Advanced Energy Industries, Inc. * Amdocs Ltd Anixter International, Inc. AOL, Inc. * Arrow Electronics, Inc. * Avnet, Inc. AVX Corporation Benchmark Electronics, Inc. * Blucora, Inc. * Broadcom Corporation Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. Brooks Automation, Inc. CACI International, Inc. * Checkpoint Systems, Inc. * Cirrus Logic, Inc. * Cisco Systems, Inc. Computer Sciences Corporation Compuware Corporation Comtech Telecommunications Corporation Convergys Corporation Corning, Inc. Covisint Corporation * CSG Systems International, Inc. CTS Corporation DST Systems, Inc. Echostar Corporation * EMC Corporation EnerNoc, Inc. * Fairchild Semiconductor International * Fidelity National Information Services, Inc. First Solar, Inc. * Harmonic, Inc. * Harris Corporation Hewlett-Packard Company IAC/InterActiveCorp Ingram Micro, Inc. * Insight Enterprises, Inc. * Intel Corporation InterDigital, Inc. International Rectifier Corporation * Intersil Corporation Intuit, Inc. Itron, Inc. * Ixia * Jabil Circuit, Inc. Keysight Technologies, Inc. * Kimball Electronics, Inc. * KLA-Tencor Corporation Kulicke and Soffa Industries, Inc. * Lattice Semiconductor Corporation * Lexmark International, Inc. ManTech International Corporation Marvell Technology Group Ltd Mentor Graphics Corporation Microsoft Corporation Monster Worldwide, Inc. * Motorola Solutions, Inc. MTS Systems Corporation NetApp, Inc. Netgear, Inc. * NeuStar, Inc. * Newport Corporation * NIC, Inc. NVIDIA Corporation OmniVision Technologies, Inc. * ON Semiconductor Corporation * Oracle Corporation Plantronics, Inc. Polycom, Inc. * QLogic Corporation * Sanmina Corporation * ScanSource, Inc. * Seagate Technology PLC Sykes Enterprises, Inc. * Symantec Corporation Take-Two Interactive Software, Inc. * TE Connectivity Ltd Tech Data Corporation * TeleTech Holdings, Inc. * Teradata Corporation * Tessera Technologies, Inc. TTM Technologies, Inc. * Western Digital Corporation Western Union Company Xerox Corporation Materials - 3.5% A. Schulman, Inc. Albemarle Corporation Ashland, Inc. Avery Dennison Corporation Axiall Corporation Bemis, Inc. Cliffs Natural Resources, Inc. Commercial Metals Company Domtar Corporation Dow Chemical Company Eastman Chemical Company Freeport-McMoRan Copper & Gold, Inc. FutureFuel Corporation Greif, Inc. Huntsman Corporation Innophos Holdings, Inc. Koppers Holdings, Inc. LyondellBasell Industries NV Myers Industries, Inc. Neenah Paper, Inc. Olin Corporation OM Group, Inc. Quaker Chemical Corporation Reliance Steel & Aluminum Company Resolute Forest Products, Inc. * Schnitzer Steel Industries, Inc. Schweitzer-Mauduit International, Inc. Sonoco Products Company Stepan Company The Mosaic Company The Scotts Miracle-Gro Company Tredegar Corporation Telecommunication Services - 2.3% AT&T, Inc. Atlantic Tele-Network, Inc. CenturyLink, Inc. Frontier Communications Corporation Iridium Communications, Inc. * Premiere Global Services, Inc. * Shenandoah Telecommunications Company Telephone & Data Systems, Inc. Verizon Communications, Inc. Vonage Holdings Corporation * Utilities - 3.1% AGL Resources, Inc. Ameren Corporation American Electric Power, Inc. Avista Corporation CMS Energy Corporation Consolidated Edison, Inc. DTE Energy Company El Paso Electric Company Exelon Corporation New Jersey Resources Corporation Northwest Natural Gas Company Pinnacle West Capital Corporation Portland General Electric Company Public Service Enterprise Group, Inc. Teco Energy, Inc. UGI Corporation UIL Holdings Corporation Vectren Corporation WGL Holdings, Inc. TOTAL COMMON STOCKS (Cost $223,291,381) REAL ESTATE INVESTMENT TRUSTS - 4.2% Financials - 4.2% American Campus Communities, Inc. American Capital Agency Corporation American Capital Mortgage Investment Corporation Anworth Mortgage Asset Company Apollo Commercial Real Estate Finance, Inc. Apollo Residential Mortgage, Inc. Armour Residential REIT, Inc. Capstead Mortgage Corporation CBL & Associates Properties, Inc. Chimera Investment Corporation CYS Investments, Inc. EPR Properties Government Properties Income Trust HCP, Inc. Invesco Mortgage Capital, Inc. Investors Real Estate Trust Mack-Cali Realty Corporation Medical Properties Trust, Inc. PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc. RAIT Financial Trust Retail Properties of America, Inc. Two Harbors Investment Corporation TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $10,010,801) CLOSED-END FUNDS - 0.1% Financials - 0.1% Triangle Capital Corporation TOTAL CLOSED-END FUNDS (Cost $385,416) SHORT-TERM INVESTMENTS - 0.1% Short Term Investment Trust Liquid Assets Portfolio, 0.07% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $301,043) TOTAL INVESTMENTS - 99.8% (Cost $233,988,641) Other Assets in Excess of Liabilities - 0.2% NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of November 30, 2014 * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. The cost basis of investments for federal income tax purposes at November 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Vident Core US Bond Strategy ETF Schedule of Investments November 30, 2014 (Unaudited) Par Value Security Description Value CORPORATE BONDS - 14.9% Consumer Discretionary - 1.8% Amazon.com, Inc. 11/29/2022, 2.500% $ Best Buy, Inc. 03/15/2021, 5.500% Dollar General Corporation 04/15/2023, 3.250% Expedia, Inc. 08/15/2024, 4.500% Gaming and Leisure Properties, Inc 11/01/2023, 5.375% Gap, Inc. 04/12/2021, 5.950% Home Depot, Inc. 02/15/2024, 3.750% Kohl's Corporation 11/01/2021, 4.000% Lowe's Companies, Inc. 09/15/2023, 3.875% Macy's Retail Holdings, Inc. 06/01/2024, 3.625% McDonald's Corporation 06/10/2024, 3.250% Nike, Inc. 05/01/2023, 2.250% Nordstrom, Inc. 10/15/2021, 4.000% O'Reilly Automotive, Inc. 01/14/2021, 4.875% Staples, Inc. 01/12/2023, 4.375% Starbucks Corporation 10/01/2023, 3.850% The Interpublic Group of Companies, Inc. 04/15/2024, 4.200% The TJX Companies, Inc. 05/15/2023, 2.500% VF Corporation 09/01/2021, 3.500% Viacom, Inc. 09/01/2023, 4.250% Walt Disney Company 05/30/2019, 1.850% Consumer Staples - 1.0% Altria Group, Inc. 01/31/2024, 4.000% Archer-Daniels-Midland Company 03/01/2021, 4.479% Block Financial LLC 11/01/2022, 5.500% Campbell Soup Company 04/15/2021, 4.250% Colgate-Palmolive Company 02/01/2023, 1.950% CVS Health Corporation 12/05/2018, 2.250% JM Smucker Company 10/15/2021, 3.500% Philip Morris International, Inc. 11/15/2023, 3.600% Procter & Gamble Company 08/15/2023, 3.100% Reynolds American, Inc. 09/15/2023, 4.850% Tyson Foods, Inc. 08/15/2019, 2.650% Walgreen Company 09/15/2022, 3.100% Wal-Mart Stores, Inc. 04/11/2023, 2.550% Energy - 2.1% Apache Corporation 01/15/2023, 2.625% Baker Hughes, Inc. 08/15/2021, 3.200% Chevron Corporation 06/24/2023, 3.191% ConocoPhillips Company 12/15/2022, 2.400% Devon Energy Corporation 05/15/2022, 3.250% EQT Midstream Partners LP 08/01/2024, 4.000% Exxon Mobil Corporation 03/15/2024, 3.176% FMC Technologies, Inc. 10/01/2022, 3.450% Halliburton Company 08/01/2023, 3.500% Hess Corporation 10/01/2029, 7.875% Kerr-McGee Corporation 07/01/2024, 6.950% Magellan Midstream Partners LP 02/01/2021, 4.250% Marathon Oil Corporation 11/01/2022, 2.800% Marathon Petroleum Corporation 03/01/2021, 5.125% Murphy Oil Corporation 12/01/2022, 3.700% National Oilwell Varco, Inc. 12/01/2022, 2.600% Noble Holding International Ltd 08/01/2020, 4.900% Occidental Petroleum Corporation 02/15/2023, 2.700% Phillips 66 04/01/2022, 4.300% Pioneer Natural Resources Company 07/15/2022, 3.950% Pride International, Inc. 08/15/2020, 6.875% Schlumberger Investment SA 12/01/2023, 3.650% Southwestern Energy Company 03/15/2022, 4.100% Valero Energy Corporation 02/01/2020, 6.125% Financials - 3.1% ACE INA Holdings, Inc. 05/15/2024, 3.350% Aflac, Inc. 06/15/2023, 3.625% Alexandria Real Estate Equities, Inc. 06/15/2023, 3.900% Allstate Corporation 06/15/2023, 3.150% American Express Company 05/20/2019, 8.125% Ameriprise Financial, Inc. 10/15/2023, 4.000% ARC Properties Operating LP 02/06/2024, 4.600% Assured Guaranty US Holdings, Inc. 07/01/2024, 5.000% Axis Specialty Finance LLC 06/01/2020, 5.875% Bank of New York Mellon Corporation 05/15/2024, 3.400% BB&T Corporation 11/01/2019, 5.250% BlackRock, Inc. 03/18/2024, 3.500% Boston Properties LP 02/01/2024, 3.800% Burlington North Santa Fe LLC 04/01/2024, 3.750% Capital One Financial Corporation 04/24/2024, 3.750% Citigroup, Inc. 04/08/2019, 2.550% CME Group, Inc. 09/15/2022, 3.000% ERP Operating LP 04/15/2023, 3.000% Fifth Third Bancorp 01/16/2024, 4.300% HCP, Inc. 11/15/2023, 4.250% Health Care REIT, Inc. 03/15/2023, 3.750% Intercontinental Exchange, Inc. 10/15/2023, 4.000% KeyCorp 03/24/2021, 5.100% Kimco Realty Corporation 05/01/2021, 3.200% Lazard Group LLC 11/14/2020, 4.250% Marsh & McLennan Companies, Inc. 06/03/2024, 3.500% MetLife, Inc. 04/10/2024, 3.600% Moodys Corporation 02/15/2024, 4.875% People's United Financial, Inc. 12/06/2022, 3.650% Progressive Corporation 08/23/2021, 3.750% SunTrust Bank 05/01/2023, 2.750% TD Ameritrade Holding Corporation 12/01/2019, 5.600% U.S. Bancorp 01/30/2024, 3.700% Voya Financial, Inc. 07/15/2022, 5.500% Weyerhaeuser Company 09/15/2023, 4.625% Health Care - 1.4% AbbVie, Inc. 11/06/2022, 2.900% Aetna, Inc. 06/01/2021, 4.125% Agilent Technologies, Inc. 07/15/2023, 3.875% Allergan, Inc. 09/15/2020, 3.375% AmerisourceBergen Corporation 05/15/2024, 3.400% Becton Dickinson & Company 11/08/2021, 3.125% Cardinal Health, Inc. 03/15/2023, 3.200% Cigna Corporation 02/15/2022, 4.000% CR Bard, Inc. 01/15/2021, 4.400% Eli Lilly & Company 03/15/2027, 5.500% Humana, Inc. 12/01/2022, 3.150% Laboratory Corporation of America Holdings 08/23/2022, 3.750% Merck & Company, Inc. 05/18/2023, 2.800% PerkinElmer, Inc. 11/15/2021, 5.000% Pfizer, Inc. 05/15/2024, 3.400% Wellpoint, Inc. 08/15/2024, 3.500% Zimmer Holdings, Inc. 11/30/2019, 4.625% Zoetis, Inc. 02/01/2023, 3.250% Industrials - 2.7% 3M Company 06/26/2022, 2.000% Air Lease Corporation 04/01/2021, 3.875% CF Industries, Inc. 06/01/2023, 3.450% CSX Corporation 11/01/2023, 3.700% Cummins, Inc. 10/01/2023, 3.650% Danaher Corporation 06/23/2021, 3.900% Delphi Corporation 03/15/2024, 4.150% Emerson Electric Company 02/15/2023, 2.625% Equifax, Inc. 12/15/2022, 3.300% FedEx Corporation 01/15/2024, 4.000% Flowserve Corporation 09/15/2022, 3.500% General Dynamics Corporation 11/15/2022, 2.250% Honeywell International, Inc. 03/01/2021, 4.250% Johnson Controls, Inc. 07/02/2024, 3.625% Joy Global, Inc. 10/15/2021, 5.125% Lockheed Martin Corporation 09/15/2021, 3.350% Lorillard Tobacco Company 05/20/2023, 3.750% Masco Corporation 03/15/2020, 7.125% Nabors Industries, Inc. 09/15/2021, 4.625% Norfolk Southern Corporation 02/15/2023, 2.903% Northrop Grumman Corporation 08/01/2023, 3.250% Pentair Finance SA 09/15/2022, 3.150% Precision Castparts Corporation 01/15/2023, 2.500% Raytheon Company 12/15/2022, 2.500% Roper Industries, Inc. 11/15/2022, 3.125% Union Pacific Corporation 07/15/2022, 4.163% United Parcel Service, Inc. 10/01/2022, 2.450% United Technologies Corporation 06/01/2022, 3.100% Xylem, Inc. 10/01/2021, 4.875% Information Technology - 1.5% Applied Materials, Inc. 06/15/2021, 4.300% CA, Inc. 12/01/2019, 5.375% Cisco Systems, Inc. 03/04/2024, 3.625% eBay, Inc. 08/01/2021, 2.875% EMC Corporation 06/01/2023, 3.375% Google, Inc. 02/25/2024, 3.375% Hewlett-Packard Company 09/15/2022, 4.050% Intel Corporation 12/15/2022, 2.700% International Business Machines Corporation 08/01/2023, 3.375% MasterCard, Inc. 04/01/2024, 3.375% Maxim Integrated Products, Inc. 03/15/2023, 3.375% Motorola Solutions, Inc. 09/01/2024, 4.000% NetApp, Inc. 06/15/2021, 3.375% Omnicom Group, Inc. 08/15/2020, 4.450% Symantec Corporation 09/15/2020, 4.200% Texas Instruments, Inc. 05/01/2023, 2.250% URS Corporation 04/01/2022, 5.000% Xilinx, Inc. 03/15/2021, 3.000% Materials - 0.5% Eastman Chemical Company 08/15/2022, 3.600% Monsanto Company 07/15/2024, 3.375% Mosaic Company 11/15/2023, 4.250% Packaging Corporation of America 11/01/2023, 4.500% Praxair, Inc. 02/21/2023, 2.700% Telecommunication Services - 0.2% AT&T, Inc. 03/11/2024, 3.900% Qwest Corporation 12/01/2021, 6.750% Verizon Communications, Inc. 06/17/2019, 2.550% Utilities - 0.6% Exelon Generation Company LLC 06/15/2022, 4.250% Georgia Power Company 12/01/2019, 4.250% National Fuel Gas Company 03/01/2023, 3.750% Ohio Power Company 10/01/2021, 5.375% Pacific Gas & Electric Company 10/01/2020, 3.500% PPL Capital Funding, Inc. 06/01/2023, 3.400% Progress Energy, Inc. 01/15/2021, 4.400% Public Service Electric & Gas Company 05/15/2023, 2.375% Southern California Edison Company 10/01/2023, 3.500% TOTAL CORPORATE BONDS (Cost $34,905,202) U.S. GOVERNMENT AID BONDS- 0.6% Ukraine Government AID Bonds 05/16/2019, 1.844% Hashemite Kingdom of Jordan Government AID Bond 06/23/2019, 1.945% TOTAL U.S. GOVERNMENT AID BONDS(Cost $1,332,408) MORTGAGE BACKED SECURITIES - 28.1% Federal Home Loan Mortgage Corporation 12/15/2025, 3.500% 12/15/2027, 3.000% 12/15/2040, 4.000% 12/15/2041, 3.500% Federal National Mortgage Association 12/15/2025, 3.000% 12/15/2025, 3.500% 12/15/2025, 4.000% 12/15/2028, 4.500% 12/15/2040, 3.500% 12/15/2040, 4.500% 12/15/2040, 5.000% 12/15/2041, 4.000% 12/15/2042, 3.000% Government National Mortgage Association 12/15/2040, 3.500% 12/15/2040, 4.000% 12/15/2041, 4.500% 12/15/2042, 3.500% TOTAL MORTGAGE BACKED SECURITIES (Cost $65,533,544) US GOVERNMENT AGENCY ISSUE - 5.1% Federal Farm Credit Banks 01/17/2017, 4.875% Federal Home Loan Bank of Chicago 06/13/2016, 5.625% Federal Home Loan Banks 05/18/2016, 5.375% 12/16/2016, 4.750% 12/28/2016, 0.625% 03/13/2020, 4.125% Federal Home Loan Mortgage Corporation 04/18/2016, 5.250% 07/18/2016, 5.500% 08/25/2016, 2.000% 03/08/2017, 1.000% 04/18/2017, 5.000% 11/17/2017, 5.125% 08/01/2019, 1.250% 10/02/2019, 1.250% Federal National Mortgage Association 02/13/2017, 5.000% 05/11/2017, 5.000% 06/12/2017, 5.375% 09/20/2017, 1.000% 09/27/2017, 1.000% 10/26/2017, 0.875% 02/08/2018, 0.875% 06/20/2019, 1.750% 09/12/2019, 1.750% Tennessee Valley Authority 07/18/2017, 5.500% 10/15/2018, 1.750% 02/15/2021, 3.875% TOTAL US GOVERNMENT AGENCY ISSUE (Cost $12,035,698) US GOVERNMENT NOTE/BOND - 51.1% U.S. Treasury Notes - 51.1% United States Treasury Notes 01/31/2017, 3.125% 04/15/2017, 0.875% 04/30/2017, 0.875% 04/30/2017, 3.125% 05/15/2017, 0.875% 07/31/2017, 2.375% 08/15/2017, 0.875% 10/31/2017, 1.875% 02/28/2018, 2.750% 05/15/2018, 3.875% 07/31/2018, 1.375% 07/31/2018, 2.250% 09/30/2018, 1.375% 10/31/2018, 1.250% 11/30/2018, 1.375% 01/31/2019, 1.250% 02/28/2019, 1.500% 03/31/2019, 1.625% 04/30/2019, 1.625% 06/30/2019, 1.625% 07/31/2019, 1.625% 09/30/2019, 1.000% 11/15/2019, 3.375% 03/31/2020, 1.125% 04/30/2020, 1.125% 07/31/2020, 2.000% 09/30/2020, 2.000% 10/31/2020, 1.750% 06/30/2021, 2.125% 08/15/2022, 1.625% TOTAL US GOVERNMENT NOTE/BOND (Cost $119,361,763) Shares SHORT-TERM INVESTMENTS - 27.1% Short Term Investment Trust Liquid Assets Portfolio, 0.07% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $63,362,443) TOTAL INVESTMENTS - 126.9% (Cost $296,531,058) Liabilities in Excess of Other Assets - (26.9)% ) NET ASSETS - 100.0% $ Liabilities in Excess of Other Assets - (26.9)% ) NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of November 30, 2014 The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at November 30, 2014 (Unaudited) The Funds utilize various methods to measure the fair value oftheir investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds' net assets as of November 30, 2014: Vident International Equity Fund Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
